97 F.3d 1449
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry SPATES, Plaintiff--Appellant,v.UNITED PARCEL SERVICES, INCORPORATED, Defendant--Appellee.
No. 96-1328.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 10, 1996.Decided Sept. 24, 1996.

Larry Spates, Appellant Pro Se.  John James Doyle, Jr., Margaret Ann Anderson, CONSTANGY, BROOKS & SMITH, Winston-Salem, North Carolina, for Appellee.
Before HALL, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment in favor of the Defendant in his civil rights action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Spates v. United Parcel Serv., No. CA-94-652-6 (M.D.N.C. Feb. 8, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.